DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 1 element 34 recites “loss detector” while Fig. 2 element 36 and Fig. 7 element 36 also recite “loss detector.” The Specification refers to element 36 in Fig. 2 and 7 as “loss detection.” Furthermore, Fig. 2 element 50 recites “temporal predictability determination” while Fig. 4 also includes an element 50 which appears to be different.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: page 6 line 2 refers to “portion 18” which should read “frame 18”, page 7 line 1 reads “lost portion 22 of data stream 14” where it appears that either 22 should be 20 or 14 should be 12, page 7 line 18 reads “lost detection 36” which should read “loss detection 36”, and references to element 50 on page 8 refer to element 50 in two different figures.  
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities:  line 7 reads “by assigning the of the set” which is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 12 and 13 recites the limitation "the third measure" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 15-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0118369 A1), in view of Scheirer et al. (US 6,570,991 B1), hereinafter referred to as Scheirer.

Regarding claim 1, Chen teaches:
An audio decoder for decoding an audio signal from a data stream, the audio decoder comprising a set of different loss concealment tools and configured to
determine a second measure measuring a temporal predictability of the audio signal (Fig. 6 element 620, para [0051-52], where periodicity is determined), 

recover the portion of the audio signal using the one loss concealment tool assigned to the portion (Fig. 6 element 624para [0050], where the audio signal generated by the FLC method is provided as the output audio signal).  
Chen does not teach:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal,
Scheirer teaches:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal (col. 5 line 60 - col. 6 line 16, where the spectral centroid for a frame is used to differentiate between speech and music),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen by using the spectral centroid of Scheirer (Scheirer col. 5 line 60 - col. 6 line 16) as the first measure of Chen (Chen Fig. 6 element 616) by calculating the spectral centroid using the power distribution, in order to determine if a signal is speech or voice (Scheirer col. 5 line 60 - col. 6 line 16).

Regarding claim 2, Chen in view of Scheirer teaches:
The audio decoder of claim 1, wherein the set of different loss concealment tools comprises one or more of 

a second loss concealment tool for audio signal recovery by detecting tonal spectral components of the audio signal, performing phase detection at the tonal spectral components and audio signal synthesis by combining the signals of periodicities which depend on the tonal spectral components with adjusting a mutual phase shift between the signals depending on the phase detection (where another limitation is chosen), and 
a third loss concealment tool for audio signal recovery by use of frame repetition, with or without replicate modification (Chen para [0039], where a frame repeat FLC method is used).  

Regarding claim 3, Chen in view of Scheirer teaches:
The audio decoder of claim 1, wherein the set of different loss concealment tools comprises 
a first loss concealment tool for audio signal recovery of monophonic portions (Chen Fig. 3 element 362, para [0042], where the FLC method is designed for speech, which is a monophonic portion according to page 1 lines 21-25 of Applicant's Specification), and 
a second loss concealment tool for audio signal recovery of polyphonic portions (Chen Fig. 3 element 361, para [0042], where the FLC method is designed for music, which is a polyphonic portion according to page 1 lines 21-25 of Applicant's specification).  

Regarding claim 10, Chen in view of Scheirer teaches:
The audio decoder of claim 1, configured to 
perform loss detection to detect portions affected by loss (Chen Fig. 6 element 604, para [0047-48], where frame loss is determined), 


Regarding claim 11, Chen in view of Scheirer teaches:
The audio decoder of claim 1, further configured to 
determine a tonality indicator indicative of a tonality of the audio signal (Scheirer col. 5 line 60 - col. 6 line 16, where the spectral centroid for a frame is determined), 
assign one of first and second subsets of one or more loss concealment tools out of the set of different loss concealment tools, which are mutually disjoint, to the portion of the audio signal based on the tonality indicator (Chen Fig. 3 elements 361-362, para [0042], where methods for speech and music are the subsets, and one method is selected), and 
perform the assignment of the one of the set of different loss concealment tools to the portion of the audio signal based on the first and second measures by assigning the of the set of different loss concealment tools to the portion of the audio signal based on the first and second measures out of the first subset of one or more loss concealment tools if the first subset is assigned to the portion with performing the recovery of the portion of the audio signal using the one loss concealment tool assigned to the portion, and perform the recovery of the portion of the audio signal using one out of the second subset of the loss concealment tools if the second subset of the loss concealment tools is assigned to the portion (Chen Fig. 3 elements 361-362, para [0042], where methods for speech and music are the subsets, and one method is selected, and Fig. 6 elements 618, 622, and 624, para [0048-50], where the selected method from the selected subset is applied to perform loss concealment).  

Regarding claim 15, Chen in view of Scheirer teaches:
The audio decoder of claim 1, configured to determine the first measure by a weighted sum of spectral component location values, each weighted using the spectrum of the audio signal at the respective spectral component location value (Scheirer col. 6 line 6, Equation 1, where the centroid is computed as a weighted sum, the weight being the index corresponding to the frequency).  

Regarding claim 16, Chen in view of Scheirer teaches:
The audio decoder of claim 1, configured to determine the second measure by a correlation measure measuring a self-similarity of the audio signal (Scheirer col. 8 lines 3-29, where autocorrelation is performed using the signals).  

Regarding claim 17, Chen in view of Scheirer teaches:
The audio decoder of claim 1, configured to determine the second measure by deriving a pitch from the audio signal and determining the second measure as a correlation measure measuring an autocorrelation of the audio signal at a temporal shift which depends on the pitch (Scheirer col. 8 lines 3-29, where autocorrelation is performed using the signals, and where peaks at certain frequencies are lined up).  

Regarding claim 22, Chen teaches:
A method for performing loss concealment in audio decoding an audio signal from a data stream, the method being configured to
determine a second measure measuring a temporal predictability of the audio signal (Fig. 6 element 620, para [0051-52], where periodicity is determined), 

recover the portion of the audio signal using the one loss concealment tool assigned to the portion (Fig. 6 element 624para [0050], where the audio signal generated by the FLC method is provided as the output audio signal).  
Chen does not teach:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal,
Scheirer teaches:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal (col. 5 line 60 - col. 6 line 16, where the spectral centroid for a frame is used to differentiate between speech and music),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen by using the spectral centroid of Scheirer (Scheirer col. 5 line 60 - col. 6 line 16) as the first measure of Chen (Chen Fig. 6 element 616) by calculating the spectral centroid using the power distribution, in order to determine if a signal is speech or voice (Scheirer col. 5 line 60 - col. 6 line 16).

Regarding claim 23, Chen teaches:
A non-transitory digital storage medium having a computer program stored thereon to perform the method for performing loss concealment in audio decoding an audio signal from a data stream (Fig. 7 element 720, para [0055], where secondary memory is used), the method being configured to

assign one of a set of different loss concealment tools to a portion of the audio signal affected by loss based on the first and second measures (Fig. 6 elements 616-622, para [0052], where different FLC methods are selected based on the determinations), and 
recover the portion of the audio signal using the one loss concealment tool assigned to the portion (Fig. 6 element 624para [0050], where the audio signal generated by the FLC method is provided as the output audio signal), 
when said computer program is run by a computer (Fig. 7, para [0054], where a computer system is used).
Chen does not teach:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal,
Scheirer teaches:
determine a first measure measuring a spectral position of a spectral centroid of a spectrum of the audio signal (col. 5 line 60 - col. 6 line 16, where the spectral centroid for a frame is used to differentiate between speech and music),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen by using the spectral centroid of Scheirer (Scheirer col. 5 line 60 - col. 6 line 16) as the first measure of Chen (Chen Fig. 6 element 616) by calculating the spectral centroid using the power distribution, in order to determine if a signal is speech or voice (Scheirer col. 5 line 60 - col. 6 line 16).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Scheirer, and further in view of Sung et al. (US 2015/0142452 A1), hereinafter referred to as Sung.

Regarding claim 4, Chen in view of Scheirer teaches:
The audio decoder of claim 1, wherein the set of different loss concealment tools comprises
Chen in view of Scheirer does not teach:
a first loss concealment tool for audio signal recovery using tonal time domain packet loss concealment, and  
a second loss concealment tool for audio signal recovery using tonal frequency domain packet loss concealment.  Sung teaches:
a first loss concealment tool for audio signal recovery using tonal time domain packet loss concealment (Fig. 2B element 235, para [0083], where frame error concealment in the time domain is performed), and  
a second loss concealment tool for audio signal recovery using tonal frequency domain packet loss concealment (Fig. 2B element 234, para [0082], where frame error concealment in the frequency domain is performed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the domains of Sung (Sing Fig. 2B) in determining which concealment method of Chen in view of Scheirer to use (Chen Fig. 6 elements 616-622), as using the frequency domain provides good reconstructed sound quality (Sung para [0003]).

Claims 5-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Scheirer, and further in view of Zopf et al. (US 2008/0033718 A1), hereinafter referred to as Zopf, and Bruhn et al. (US 2015/0228287 A1), hereinafter referred to as Bruhn.

Regarding claim 5, Chen in view of Scheirer teaches:
The audio decoder of claim 1, wherein the set of different loss concealment tools comprises
Chen in view of Scheirer does not teach:
a first loss concealment tool for audio signal recovery by audio signal synthesis using a periodic signal of a periodicity which depends on a pitch value derived from the data stream, and 
a second loss concealment tool for audio signal recovery by detecting tonal spectral components of the audio signal, performing phase detection at the tonal spectral components and audio signal synthesis by combining the signals of periodicities which depend on the tonal spectral components with adjusting a mutual phase shift between the signals depending on the phase detection.  
Zopf teaches:
a first loss concealment tool for audio signal recovery by audio signal synthesis using a periodic signal of a periodicity which depends on a pitch value derived from the data stream (para [0120], where a periodic signal depending on the pitch is used in the loss concealment process), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the pitch of Zopf (Zopf para [0120]) in performing the concealment of Chen in view of Scheirer (Chen para [0051-52]), as the pitch of the last good frame is a good estimate of the pitch for the lost frame due to the local stationarity of speech (Zopf para [0120]).
Bruhn teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer and Zopf by using the phase of Bruhn (Bruhn para [0072-74]) in the concealment of Chen in view of Scheirer and Zopf (Chen para [0051-52]), in order to improve accuracy of estimated frequencies (Bruhn para [0061]).

Regarding claim 6, Chen in view of Scheirer, Zopf, and Bruhn teaches:
The audio decoder of claim 5, wherein the audio decoder is configured to derive the pitch value from the data stream by using a most recent pitch parameter conveyed in the data stream as the pitch value (Zopf para [0120], where a periodic signal depending on the pitch is used in the loss concealment process).  

Regarding claim 7, Chen in view of Scheirer, Zopf, and Bruhn teaches:
The audio decoder of claim 5, wherein the audio decoder is configured to 
perform the detection of the tonal spectral components by identifying co-located peaks in one or more consecutive spectra derived from a most recent non-lost portion of the data stream (Zopf para [0076], where two pitch periods are determined in the frame, indicating colocated peaks in consecutive spectra, and Bruhn para [0061], where peak tracking is performed).  

Regarding claim 8, Chen in view of Scheirer, Zopf, and Bruhn teaches:
The audio decoder of claim 7, wherein the data stream comprises the most recent non-lost portion of the data stream encoded thereinto in spectral domain (Scheirer col. 5 line 60 - col. 6 line 16, where the spectral centroid is determined using spectral data).  

Regarding claim 14, Chen in view of Scheirer teaches:
The audio decoder of claim 11, wherein the set of different loss concealment tools comprises
a third loss concealment tool for audio signal recovery by use of frame repetition, with or without replicate modification (Chen para [0039], where a frame repeat FLC method is used), 
wherein the third loss concealment tool is comprised by the second subset and the second and the first and second loss concealment tools are comprised by the first subset (where the method of Chen is considered to be part of the second subset, and the methods of Zopf and Bruhn are considered to be part of the first subset).  
Chen in view of Scheirer does not teach:
a first loss concealment tool for audio signal recovery by audio signal synthesis using a periodic signal of a periodicity which depends on a pitch value derived from the data stream, and 
a second loss concealment tool for audio signal recovery by detecting tonal spectral components of the audio signal, performing phase detection at the tonal spectral components and audio signal synthesis by combining the signals of periodicities which depend on the tonal spectral components with adjusting a mutual phase shift between the signals depending on the phase detection, and
Zopf teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the pitch of Zopf (Zopf para [0120]) in performing the concealment of Chen in view of Scheirer (Chen para [0051-52]), as the pitch of the last good frame is a good estimate of the pitch for the lost frame due to the local stationarity of speech (Zopf para [0120]).
Bruhn teaches:
a second loss concealment tool for audio signal recovery by detecting tonal spectral components of the audio signal, performing phase detection at the tonal spectral components and audio signal synthesis by combining the signals of periodicities which depend on the tonal spectral components with adjusting a mutual phase shift between the signals depending on the phase detection (para [0072-74], where frame loss concealment involves determining tonality and periodicity, calculating a phase shift and advancing the phase of the frame, and para [0061] where combination is performed), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer and Zopf by using the phase of Bruhn (Bruhn para [0072-74]) in the concealment of Chen in view of Scheirer and Zopf (Chen para [0051-52]), in order to improve accuracy of estimated frequencies (Bruhn para [0061]).

Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Scheirer, and further in view of Zopf.

Regarding claim 12, Chen in view of Scheirer teaches:
The audio decoder of claim 11, wherein the audio decoder is configured to
Chen in view of Scheirer does not teach:
use a parameter conveyed in the data stream as the third measure.
Zopf teaches:
use a parameter conveyed in the data stream as the third measure (para [0120], where the pitch from the last good frame is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the pitch of Zopf (Zopf para [0120]) in performing the concealment of Chen in view of Scheirer (Chen para [0051-52]), as the pitch of the last good frame is a good estimate of the pitch for the lost frame due to the local stationarity of speech (Zopf para [0120]).

Regarding claim 13, Chen in view of Scheirer teaches:
The audio decoder of claim 11, wherein the audio decoder is configured to
Chen in view of Scheirer does not teach:
use a presence or non-presence of a pitch parameter in a most recent non-lost frame of the data stream as the third measure.  
Zopf teaches:
use a presence or non-presence of a pitch parameter in a most recent non-lost frame of the data stream as the third measure (para [0120], where the pitch from the last good frame is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the pitch of Zopf (Zopf para [0120]) in performing the concealment of Chen in view of Scheirer (Chen para [0051-52]), as the 

Regarding claim 18, Chen in view of Scheirer teaches:
The audio decoder of claim 1,
Chen in view of Scheirer does not teach:
configured to, in assigning one of the set of different loss concealment tools to a portion of the audio signal affected by loss based on the first and second measures, perform a summation over the first and second measures so as to acquire a scalar sum value and subjecting the scalar sum value to thresholding.
Zopf teaches:
configured to, in assigning one of the set of different loss concealment tools to a portion of the audio signal affected by loss based on the first and second measures, perform a summation over the first and second measures so as to acquire a scalar sum value and subjecting the scalar sum value to thresholding (para [0071], where a sum total of speech likelihood measures associated with prior frames exceed a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the summation of Zopf (Zopf para [0071]) on the measures of Chen in view of Scheirer (Chen para [0051-52]), in order to decide which tool to use (Zopf para [0071]).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Scheirer, and further in view of Fuchs et al. (US 2016/0307576 A1), hereinafter referred to as Fuchs.

Regarding claim 19, Chen in view of Scheirer teaches:
The audio decoder of claim 1,
Chen in view of Scheirer does not teach:
configured to determine the first measure by deriving the spectrum from scale factors in a most recent non-lost portion of the data stream.
Fuchs teaches:
configured to determine the first measure by deriving the spectrum from scale factors in a most recent non-lost portion of the data stream (para [0056], [0065], where scale factors are used to determine the spectrum using factors from the previous frame).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the scale factors of Fuchs (Fuchs para [0065]) in determining the spectrum of Chen in view of Scheirer (Scheirer col. 5 line 60 - col. 6 line 16) by combining the scale factors with the unshaped spectrum in order to spectrally shape the quantization noise (Fuchs para [0065]).

Regarding claim 21, Chen in view of Scheirer and Fuchs teaches:
The audio decoder of claim 19, configured to subject the scale factors to a de-emphasis filtering by multiplication with a de-emphasis filter's transfer function (Fuchs para [0070], where the scale factors are processed, including through a de-emphasis filter transfer function).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Scheirer, and further in view of Oh et al. (US 2008/0126096 A1), hereinafter referred to as Oh.

Regarding claim 20, Chen in view of Scheirer teaches:

Chen in view of Scheirer does not teach:
configured to determine the first measure by deriving the spectrum from scale factors in a most recent non-lost portion of the data stream and subjecting the scale factors coded in the data stream to spectral interpolation.
Oh teaches:
configured to determine the first measure by deriving the spectrum from scale factors in a most recent non-lost portion of the data stream and subjecting the scale factors coded in the data stream to spectral interpolation (para [0018], [0065], where scale factors are used to determine the spectrum using factors from the previous good frame and using an interpolation scheme on the scale factor band).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Scheirer by using the scale factors of Oh (Oh para [0065]) in determining the spectrum of Chen in view of Scheirer (Scheirer col. 5 line 60 - col. 6 line 16) by combining the scale factors with the amplitudes in order to reconstruct the spectrum for a frame (Oh para [0065]).

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not teach the limitations of the claim. Specifically, none of the cited prior .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0074486 A1 para [0067], where a center-of-gravity coefficient is determined; US 2009/0254352 A1 para [0083], where spectral centroids are calculated and used to classify the audio content; US 2010/0198588 A1 para [0169], where a spectral centroid is calculated and used to determine relative amounts of speech and music; US 2016/0285718 A1 Fig. 4B, where a PLC procedure is determined using two measurements for detection of the audio type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658